Order entered July 24,1969, so far as appealed from by the plaintiffs-appellants-respondents unanimously modified on the law and on the facts to the extent of reversing that part thereof which struck from the prior order of the court dated December 3, 1968 provision for the pretrial examination of the Marine Midland Grace Trust Company of New York and the Chase Manhattan Bank of New York, the defendants’ motion denied and the original order of December 3, 1968 reinstated in its entirety, with $30 costs and disbursements to the plaintiffs-appellants-respondents. Though for the purposes of this decision we overlook the informal manner in which the defendants’ motion for renewal was made, we must note nevertheless the impropriety of the practice followed at Special Term. On the merits, we find that it was proper in the first instance to hold that there were special circumstances justifying the examination of the two banks. Since pretrial examination of the individual nonparty witnesses may disclose matter rendering unnecessary the examination of the banks, a motion may be made at Special Term to vacate the order for their examination following the examination of the individual witnesses. Defendants-respondents-appellants appeal from the order of July 24, 1969 dismissed. Concur — McGivern, J. P., Markewieh, McNally and Tilzer, JJ.